259 F.2d 270
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.WOOSTER DIVISION OF BORG-WARNER CORPORATION, Respondent.
No. 12687.
United States Court of Appeals Sixth Circuit.
Sept. 4, 1958.

Marcel Mallet-Prevost, Washington, D.C., and John A. Hull, Jr., Regional Director, Cleveland, Ohio, for petitioner.
James C. Davis; Squire, Sanders & Dempsey, Cleveland, Ohio, for respondent.
Before MARTIN, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
The judgment of this Court, 236 F.2d 898, having been reversed by the Supreme Court of the United States on May 5, 1958, in National Labor Relations Board v. Wooster Division of Borg-Warner Corporation, 1957, 356 U.S. 342, 78 S. Ct. 718, 2 L. Ed. 2d 823.


2
It is ordered that the mandate issued by this Court on November 6, 1956, be and it is hereby recalled.


3
And it appearing that the reversal of the judgment of this Court was limited to the single issue of whether the insistence by the respondent that its proposed 'ballot' clause calling for a pre-strike secret vote of both union and non-union employees as to the respondent's last offer be included in any collective bargaining agreement entered into between the respondent and the Union, and that other modifications by this Court of the Board's order were not affected by ruling of the Supreme Court,


4
It is ordered that the modification of the Board's order by this Court on the 'ballot' clause issue be set aside, that said order as heretofore modified in other respects be enforced, and the case be remanded to the Board for further proceedings in accordance with the views heretofore expressed by this Court except with respect to said 'ballot' clause issue.